 In the Matter ofTHUNDER LAKELUMBER COMPANYandLOCAL 12-220,INTERNATIONALWOODWORKERS OF AMERICA (AFFILIATED WITHC. 1. 0.)Case' No. R-41071.-Decided August 18, 1.9 2Jurisdiction:lumber sawing and planing industry.Investigation and Certification'ofRepresentatives:existence of question:refusal to accord petitioner recognition until certified by the Board; electionnecessary.UnitAppropriateforCollective.Bargaining:' productionandmaintenanceemployees at Company's Rhinelander, plant, excluding. clerical and super-visory employees, yard lumber graders, log scalers, watchmen, and the barnboss ; stipulation as to.Mr. Clarence A. Meter,for the Board.Mr. R. J. MuellerandMr. 0. S.,Hoebreek v,of Rhinelander, Wis:,for the Company.-Mr. Clifford Raker,of Rhinelander, Wis., for the Union.Mr. Raymond J. Heilman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Local 12-220, International Wood-workers of America (C. I. O. ),1 herein called the Union, alleging thata question- affecting commerce had arisen concerning the representa-tion of employees of Thunder Lake Lumber Company, Rhinelander,Wisconsin, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice before,SteplienM. _ Reynolds, , Trial Examiner. Said, hearilig was held atRhinelander,Wisconsin, on July 27, 1942.The Company and theUnion appeared, participated, and were afforded full- opportunity tobe heard, to examine and cross-examine witnesses, and to introduce1The petition was filed by District 12,'International woodworkers of America(C. I. 0.)at the hearing it was amended to designate the petitioner as Local 12-220, InternationalWoodworkers'of America(C. I. 0.).43 N. L R.B.,No. 49.321.481039-42-vo1.43=21 ,322DECISIONSOF NATIONALLABOR RELATIONS BOARD,evidence bearing upon the issues.The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in the case,the Board makes the following:FINDINGS OFFACT1. THE BUSINESS OF THE COMPANYThunder Lake Lumber Company, a Wisconsin corporation, is en-gaged iii the sawing and planing of lumber and operates plants atRhinelander and near Hurley in the State of Wisconsin. This pro-ceeding involves only the plant at Rhinelander.The Company'sgross sales in the- past year amounted in value to approximately$1,000,000.Approximately 70 percent of the raw materials used bythe Company is obtained' outside the State of Wisconsin.Approxi-mately 30 percent of the products of the Company's plants is sentout of the State.The Company admits that* it is engaged in, commerce within the,meaning of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDLocal 12-220, International' Woodworkers of America, affiliatedwith the Congress of Industrial Organizations, is a labor organza=tion, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn June 19, 1942, the Union requested recognition of the Companyas the exclusive bargaining representative of the Company's pro-duction and maintenance employees.The Company refused suchrecognition unless the Union should establish that it represented amajority of the Company's employees in an appropriate unit at theRhinelander, plant; the Company further refused such recognitionwithout certification by the Board:,A statement of the Regional Director for the Twelfth Region; in-troduced into evidence at the hearing, indicates that a substantial,number of the Company's employees at the Rhinelander plant withinthe unit hereinafter found to' be'appropriate, have designated theUnion as their bargaining representative.22The Regional Director reported that the Union submitted 70 application cards, ofwhich 66 were dated between'May 6 and June 24, 1942, and 4 were undated ; that thesignatures on 64 of the cards appeared to be genuine and 'eeie those of persons listed onthe Company's pay roll for the period ending June,20, 1942, and included in the allegedappropuate unit,that the pay roll listed 163 navies,of which 147 appeared to be thoseof persons in the apropriate unit'',"At the hearing an officer of the Company testified that the number of production andmaintenance employees, exclusive of'supervisory' and' clerical employees, is 149. THUNDER LAkE LUMBER COMPANY323We find that a question affecting commerce hasarisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties,3 that allproduction and maintenance employees of the Company at its Rhine-lander plant, excluding clerical and supervisory employees, yardlumber graders, log scalers, watchmen, and the barn boss, constitutea unit appropriate for the purposes of collective bargaining within,the meaning of Section 9 (b) of the Act.V.THE DETERMINATION I OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the employees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of our Direction of Election,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor, Relations Board by Section 9 (c) of the National -LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Rules and Regulations-Series 2;' as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of cellective bargaining with Thunder LakeLumber Company, Rhinelander, Wisconsin, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction of Election, under the di-rection and supervision of the Regional Director for the TwelfthRegion, acting in this matter as agent for the National Labor Re-lations Board and subject to Article III, Section 9, of said RulesThe unit above found appropriate is the same as that agreed upon, and found'appro-priate by the Board,in a previous proceeding,Matter of, Thunder Lake Lumber CompanyandLumber&Sawmill Workers Union,Inteinat:onal Woodwo?kers of America(C. I. 0.),31 N. L. R. B 928.In that proceeding,the Board ordered the petition dismissed becausethe election had not resulted in the selection of a collective bargaihing representative.33 N L R B. 312.The parties stipulated that the following individuals should be excluded from the appro-priate unit:Manfied Proft, foreman;Robert Craig,head filer ;' Alvin Sachse,chief engi-neer ; Ferdinand Boehm,foreman,Edwin Faleski,foreman, Jesse Morgan,foreman, CarlLee, foreman,Axel Busk,yard lumber grader;Martin Blevms,yard lumber grader ; BenEik, yard lumber grader ; Gunner Elk, yard lumber grader;. Lee Hayward, yard lumbergrader ; Heiman Klug,yard lumber grader ; Martin Nyberg, yard lumber grader; ArthurWilmot, watchman ; David Gericke, watchman ; Henry Trotier, barn boss. The Companydoes not present employ any log scalers. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including any suchemployees who did not work during said pay-roll period because theywere ill or on vacation or in the active military service or training of'theUnited States, or temporarily laid off, but excluding any whohave since quit or been discharged for cause, to determine whether ornot they desire to be represented by Local 12-220, InternationalWoodworkers of America, affiliated with the Congress of IndustrialOrganizations, for the purposes of collective bargaining.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.L In the Matter of THUNDER LAKE LUMBER COMPANYandLOCAL 12-220,INTERNATIONAL WOODWORKERS of AMERICA (AFFILIATED WITH C. I. 0.)Case No. R-4071,CERTIFICATION OF REPRESENTATIVESSeptember 15, 1942On August 18, 1942, the National Labor Relations Board issued itsDecision and, Direction of Election in the above-entitled ,proceeding 1Pursuant to the Direction of Election ai election by secret ballot wasconducted on August 27, 1942, under the direction and supervisionof the Regional Director for the Twelfth Region (Milwaukee, Wis-consin).On August 28, 1942, the Regional Director, acting pursu-ant to Article III, Section 9, of National Labor-Relations Board Rulesand Regulations-Series 2, as amended, issued and duly served uponthe parties his Election Report.No objections to the 'conduct- ofthe ballot or the Election Report have been filed by any of the parties.,As to the balloting and the results thereof, the Regional Directorreported as follows :Total on eligibility list--------------------------------------141Total 'ballots cast-------------------------------------------136'Total ballots challenged-------------------------------------0Total blank ballots-----------------------------------------0Total void ballots-------------------------------------------0Total valid votes cast---------------------------------------136Votes cast for Local 12-220, InternationalWoodworkers ofAmerica,-(C. I. 0.) ---------------------------------------100Votes cast against Local i2-220, International Woodworkers ofAmerica, (C. I. 0.) ----------------------------------------36By virtue of and pursuant to the power vested in the National LaborRelations Board by Section,9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended,IT IS HEREBY CERTIFIED that Local 12-220, International Woodwork- -ers of America, affiliated with the Congress of Industrial Organiza-tions,maintenance employees of Thunder Lake Lumber Company, at itsRhinelander, Wisconsin, plant, excluding clerical and supervisory em-143 N. L. R. B. 321.43 N. L. R. B., No. 49a.325 326DECISIONS OF NATIONAL LABOR RELATIONS' "BOARDployees, yard lumber graders, log scalers, watchmen and the barn boss,as their representative for the purposes of collective bargaining andthat pursuant to Section' 9 ,(a) of the National Labor Relations Act,Local 12-220, International Woodworkers of America, affiliated withthe Congress of Industrial Organizations, is the exclusive represen-tative of all such employees for the purposes of collective bargainingwith respect to rates of pay, wages, hours of employment, and otherconditions of employment.